Citation Nr: 0633159	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-02 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ear disability, claimed as busted eardrums.

2.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from March 1969 to August 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in January 2004, 
a statement of the case was issued in December 2004, and a 
substantive appeal was received in January 2005.

The appellant testified at a Board hearing in July 2005.  A 
transcript of this hearing is associated with the claims 
file.


FINDINGS OF FACT

1.  An April 1986 decision denied entitlement to service 
connection for a bilateral ear disability; the veteran was 
notified of his appellate rights, but did not file a notice 
of disagreement.

2.  In July 2003, the veteran requested that his claim of 
entitlement to service connection for a bilateral ear 
disability be reopened.

3.  All of the evidence submitted since the April 1986 rating 
decision is either cumulative and redundant of evidence 
already in the claims folder or does not present a reasonable 
possibility of substantiating the claim.

4.  The veteran's current back disability was not manifested 
during the veteran's active duty service, nor is the 
veteran's current back disability otherwise causally related 
to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  The April 1986 rating decision denying service connection 
for a bilateral ear disability is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
bilateral ear disability.  38 U.S.C.A. § 5108, (West 2002); 
38 C.F.R. § 3.156(a) (2006).

3.  A lower back disability was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) .  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefits sought in letters dated July 2003 and June 2005.  
Moreover, in the July 2003 and June 2005 letters, the 
appellant was advised of the types of evidence VA would 
assist him in obtaining as well as his own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet.App. 183 (2002); Charles v. Principi, 16 
Vet.App. 370 (2002).  The Board notes that the July 2003 
letter was sent to the appellant prior to the January 2004 
rating decision.  The VCAA notice was therefore timely.  See 
Pelegrini v. Principi, 18 Vet.App. 112 (2004).

The July 2003 and June 2005 VCAA letters notified the 
appellant to submit any pertinent evidence in the appellant's 
possession.  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims by showing the nature and etiology of 
his claimed disabilities.  However, there has been no notice 
of the types of evidence necessary to establish a disability 
rating or an effective date for any rating that may be 
granted.  Despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  The 
Board notes that the RO did furnish the appellant with 
letters in July 2003 and June 2005 notifying him to submit 
evidence detailing the nature and history of his claimed 
disabilities.  In any event, as the Board finds below that 
service connection is not warranted for either of the claimed 
disabilities, no ratings or effective dates will be assigned 
and any questions as to such assignments are rendered moot.

The Court also issued a decision in Kent v. Nicholson, 20 
Vet.App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.  

In this case, the July 2003 VCAA letter informed the claimant 
of what evidence was necessary to establish entitlement to 
service connection for a bilateral ear disability as well as 
what constitutes 'new' and 'material' evidence sufficient to 
reopen the claim..

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in-service and private, have been obtained.  The 
Board notes that VA examinations for the veteran's claims 
have not been conducted.  However, an examination in 
connection with the ear disability issue is not required 
since (as explained below) there is no new and material 
evidence to reopen the claim.  See 38 C.F.R. § 3.159( 
c)(4)(iii).  Moreover, in view of the fact that the service 
medical records reflect that the veteran's back was 
clinically normal at the time of his separation from service, 
and considering that there is no medical evidence reflecting 
any chronic back disability during service, the Board 
concludes that the record as it stands includes sufficient 
competent evidence to decide the back disability issue 
without an examination with etiology opinion.  See generally 
38 C.F.R. § 3.159(c)(4).  Indeed, any opinion relating any 
current back disability to service would certainly be 
speculative.  However, service connection may not be based on 
a resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102.  The duty to assist is not invoked, even 
under Charles, where 'no reasonable possibility exists that 
such assistance would aid in substantiating the claim.'  38 
U.S.C.A. § 5103A(a)(2).  No additional pertinent evidence has 
been identified by the claimant as available and relevant to 
the issues on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with his claims.


New and Material Evidence

The veteran filed his original claim for service connection 
for a bilateral ear disability in February 1986.  The RO 
reviewed the in-service and post-service medical records to 
find that the veteran had failed to provide evidence which 
showed a diagnosis of any chronic bilateral ear disability 
either during service or following service.  Accordingly, in 
an April 1986 decision, the RO denied the claim.  The veteran 
was informed of his appellate rights in connection with this 
claim in May 1986 and did not file a notice of disagreement 
with the decision.  That rating decision therefore became 
final.  38 U.S.C.A. § 7105(c).  Claims which are the subject 
of prior final determinations may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 
(Fed.Cir. 1998).

In July 2003, the veteran submitted a request to reopen his 
claim and grant entitlement to service connection for a 
bilateral ear disability.  It appears that the RO may have 
reopened the claim and denied it in on the merits in the 
January 2004 rating decision from which the present appeal 
has arisen.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed.Cir. 2001).

The Court has held VA is required to review for newness and 
materiality only the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet.App. 273, 
283 (1996).  The April 1986 rating decision is the last final 
disallowance of the claim of entitlement to service 
connection for a bilateral ear disability.

The definition of 'new and material evidence' as set forth in 
38 C.F.R. § 3.156(a) was revised, effective August 29, 2001.  
This new regulation provides: A claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  66 
Fed.Reg. 45630 (2001) (codified as amended at 38 C.F.R. § 
3.156(a)).  This latest definition of new and material 
evidence only applies to a claim to reopen a finally decided 
claim received by the VA on or after August 29, 2001.  Id.  
As the appellant filed the request to reopen in 2003, the 
revised version of 3.156 is applicable in this appeal.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet.App. 510, 513 (1992).

In this case, recent VA treatment records do not indicate a 
current diagnosis or current treatment for any diagnosed 
chronic disability of the ears.  Medical evidence submitted 
since the prior final decision shows a continuation of 
occasional treatments for the veteran's recurrent ear 
infections, but there is no clinical indication of any 
chronic disease.  The Board notes that the record contained 
evidence of similar ear infections at the time of the RO's 
April 1986 prior final denial of this claim.  At the time of 
the prior final denial, the evidence of record failed to show 
any medical evidence that the veteran's frequency of ear 
infections was a manifestation of any diagnosed chronic 
disability of the ears.  It was established in the record 
that the veteran had a history of acute ear infections dating 
back to his service; the claim failed due to the lack of any 
showing of a chronic ear disability during or following 
service.

None of the medical records or statements submitted since the 
prior final decision on this issue pertains to any 
unestablished facts regarding this claim.  The Board notes 
that this claim has been previously denied by the RO not only 
because of an insufficient showing of any existing chronic 
ear disability, but also due to a finding that the evidence 
showed no causal link between any current chronic ear 
disability and service.  The veteran's April 1973 separation 
examination showed his ears to be clinically normal at that 
time, and the veteran signed a statement at the time of his 
August 1973 separation certifying that he believed his health 
to be unchanged from the condition reflected in his 
separation examination.  Additionally, the veteran's tympanic 
membranes were clinically found to be uninjured over a decade 
post-service, in November 1985.  No evidence pertinent to 
either deficiency of the claim has been received and, thus, 
the Board is unable to find that new and material evidence 
has been submitted sufficient to reopen this claim.

The record continues to lack any competent medical evidence 
regarding diagnosis of any chronic disability of the ears, 
and the record continues to lack any indication of causal 
nexus between any current disability of the ears and service.  
None of the documents submitted since the prior final denial 
of this issue is new and material under the applicable law.  
The newly submitted evidence presents no reasonable 
possibility of substantiating the claim.  Thus, the claim is 
not reopened.  38 C.F.R. § 3.156(a).  As the claim has not 
been reopened, the Board may not consider the merits of the 
claim under applicable laws and regulations pertaining to 
service connection, including 38 U.S.C.A. § 1154(b).

Service Connection

This case also involves the veteran's claim of entitlement to 
service connection for a low back injury.  Applicable law 
provides that service connection will be granted if it is 
shown that the veteran suffers from disability resulting from 
an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service medical records show only one instance suggestive of 
any back problems: the veteran complained of back pain during 
service in June 1973.  The treatment record indicates that 
the veteran had previously suffered a back injury and 
reported pain in the right lumbar area.  The prescribed 
treatment featured a heat pad and muscle relaxant.  No 
chronic disability of the back was diagnosed, and there is no 
indication in the record of any pertinent follow-up visits or 
symptom recurrence.  This strongly suggests that the 
veteran's recorded back symptoms were acute and resolved 
without chronic disability.

In this case, the veteran's service separation examination 
was actually conducted in April 1973, prior to the single 
documented in-service complaint of back pain.  However, at 
the time of the veteran's separation from service in August 
1973, the veteran signed a statement certifying that his 
medical condition had not changed since his separation 
examination.  That April 1973 separation examination showed 
that the veteran had no health complaints at that time and 
his back was clinically evaluated as normal at that time; no 
pertinent defects or complaints were noted.  These documents 
strongly suggest that trained medical professionals, and the 
veteran himself, did not believe that the veteran suffered 
from any chronic disability of the back in April 1973 and, 
additionally, that the veteran still did not believe he had a 
chronic back disability at the time of his August 1973 
separation from service.  This further suggests that the back 
pain noted in June 1973 was not a manifestation of any 
chronic back disability, and that it resolved prior to 
separation.

It is further significant that a November 1978 National Guard 
physical examination report shows that the veteran's back was 
evaluated as clinically normal at that time with only 'acne 
on back' noted.  The November 1978 report also shows that the 
veteran denied ever having experienced recurrent back pain up 
through that time.  Another National Guard physical 
examination report from July 1982 shows that the veteran's 
back was clinically evaluated as normal with no pertinent 
abnormalities noted at that time. These reports strongly 
suggest that the veteran did not have any chronic disability 
of the back up through nearly 10 years following separation 
from service; the November 1978 report further suggests that 
the veteran did not believe he had experienced symptoms of 
any chronic back disability through that time.

Additionally, the Board notes that the veteran filed a claim 
for compensation for an ear disability in February 1986, but 
did not include any back disability in his claim for benefits 
at that time.  The veteran applied for compensation for a 
skin condition in May 1986 with, once again, no mention of 
any back disability.  This suggests that the veteran did not 
believe that he had a chronic back disability causally linked 
to his service at these times.

The veteran first submitted a claim for service connection 
for a back disability in July of 2003.  The earliest 
contemporaneous medical evidence of any post-service 
complaints of back pain is an October 1999 medical 
consultation record which shows that the veteran reported 
that he had been experiencing back pain for one year prior to 
that date.  In November 1999, a radiology report notes an 
impression of degenerative disc disease.  Even accepting the 
veteran's own reported history in the October 1999 
consultation report as showing that symptoms of degenerative 
disc disease manifested in 1998, this would still leave a 
period of around 25 years post-service without any evidence 
of complaint or treatment for any back disability.  This 
lengthy period without evidence of treatment weighs against 
the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 
2000).

The Board acknowledges the veteran's own statements that he 
currently suffers from a lower back disability which is 
causally related to service and which was manifested in 
service by his June 1973 report of back pain.  However, while 
the veteran as a lay person is competent to provide evidence 
regarding injury and symptomatology, he is not competent to 
provide evidence regarding diagnosis or etiology.  See 
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of a diagnosis or etiology 
of a disease or disability.  However, the medical evidence of 
record is against finding chronicity of back disability 
symptoms following separation and, moreover, no medical 
evidence of record suggests that there is any etiological 
relationship between the veteran's active duty service and 
his degenerative disc disease diagnosed over 25 years 
following separation.

In conclusion, service connection for a back disability is 
not warranted.  The preponderance of the evidence is against 
a finding that the veteran's currently diagnosed back 
disability is causally linked to the veteran's active duty 
service.  Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet.App. 49, 
55 (1990).




ORDER

The appeal is denied as to both issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


